Citation Nr: 0813005	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin disorder to 
include Schaumberg's disease, including as a result of 
exposure to herbicide. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969, including service in Vietnam from July 1967 to August 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded the veteran's case for further development 
in July 2006 and August 2007. 


FINDINGS OF FACT

1.	The veteran served in Vietnam during the Vietnam era.

2.	The medical evidence of record shows that the veteran has 
Schaumberg's disease, which is related to his active 
service; additionally diagnosed skin conditions of 
granuloma faciale, Grover's disease and skin cancer have 
not been related to his active service.


CONCLUSION OF LAW

Schaumberg's disease was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. See generally VCAA.  Given 
the disposition reached in this case, the Board finds that VA 
has met its duty to assist the veteran in the development of 
the claim on appeal under VCAA.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain diseases if a 
veteran has been exposed to certain herbicide agents.  38 
C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran served in the Republic of Vietnam during the 
Vietnam era and is therefore presumed to have been exposed to 
certain herbicide agents, such as Agent Orange.  However, the 
various skin disorders with which he has been diagnosed, 
Schaumberg's disease, granuloma faciale, Grover's disease and 
skin cancer, are not listed as diseases associated with 
exposure to certain herbicide agents which are subject to 
presumptive service connection.  See 38 C.F.R. § 3.309(e).  
Therefore the Agent Orange presumption of service connection 
is not applicable.

Even though the veteran is not entitled to service connection 
on a presumptive basis, he is not precluded from establishing 
service connection for any current skin disorder with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1041-42 (Fed. Cir. 1994).  As such, the Board has 
considered whether the veteran is entitled to service 
connection for a skin disorder on a direct basis.

The medical evidence of record shows that the veteran has 
been treated for granuloma faciale, Grover's disease and 
multiple skin cancers since at least 1990 and is currently 
undergoing treatment for these conditions.  During a VA 
examination in October 2007, an additional skin disorder, 
Schaumberg's disease, was noted.  Therefore, Hickson element 
(1), current disability, has been met.

With respect to Hickson element (2), in-service injury or 
incurrence, the veteran's service treatment records include a 
reference to a rash on his lower leg in June 1966.  This in-
service skin condition satisfies Hickson element (2).

In regard to Hickson element (3), medical nexus, no medical 
evidence of a causal relationship between the veteran's 
active service and his current granuloma faciale, Grover's 
disease or skin cancer has been offered.  The Board notes 
however, that following VA examination in October 2007, the 
VA examiner opined that "it is likely that his [Schaumberg's 
disease] is service connected."  The Board finds that this 
opinion satisfies Hickson element (3), medical nexus for 
Schaumberg's disease.  The other skin conditions have not 
been related to the veteran's military service by competent 
medical evidence.

Having satisfied all three of the Hickson elements, the 
veteran is entitled to service connection for Schaumberg's 
disease.


ORDER

Entitlement to service connection for Schaumberg's disease is 
granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


